
	
		II
		111th CONGRESS
		1st Session
		S. 1454
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2009
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for adequate oversight and inspection by the
		  Federal Aviation Administration of individuals who perform maintenance work on
		  United States commercial aircraft and of foreign repair stations that perform
		  such work, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Aviation Facilities Ensure
			 Aircraft Integrity and Reliability Act of 2009 or the
			 SAFE AIR Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Federal Aviation
			 Administration.
			(2)Air
			 carrierThe term air carrier has the meaning given
			 that term in section 40102(a) of title 49, United States Code.
			(3)Air
			 transportationThe term air transportation has the
			 meaning given that term in such section 40102(a).
			(4)AircraftThe
			 term aircraft has the meaning given that term in such section
			 40102(a).
			(5)Covered
			 maintenance workThe term covered maintenance work
			 means maintenance work that is substantial, scheduled, or a required inspection
			 item, as determined by the Administrator.
			(6)Part 121 air
			 carrierThe term part 121 air carrier means an air
			 carrier that holds a certificate under part 121 of title 14, Code of Federal
			 Regulations (or any successor regulation).
			(7)Part 145 repair
			 stationThe term part 145 repair station means a
			 repair station that holds a certificate under part 145 of title 14, Code of
			 Federal Regulations (or any successor regulation).
			(8)United States
			 commercial aircraftThe term United States commercial
			 aircraft means an aircraft registered in the United States and owned or
			 leased by an air carrier to be used for air commerce (as defined in section
			 40102(a) of title 49, United States Code).
			3.Enhanced
			 oversight and inspection of repair stations and maintenance work
			(a)Oversight and
			 inspection of repair stations and maintenance work
				(1)In
			 generalChapter 447 of title 49, United States Code, is amended
			 by adding at the end the following:
					
						44730.Oversight
				and inspection of repair stations and maintenance work
							(a)DefinitionsIn
				this section:
								(1)Covered
				maintenance workThe term covered maintenance work
				means maintenance work that is substantial, scheduled, or a required inspection
				item, as determined by the Administrator.
								(2)Foreign repair
				stationThe term foreign repair station has the
				meaning of that term used in section 44924.
								(3)Part 121 air
				carrierThe term part 121 air carrier means an air
				carrier that holds a certificate under part 121 of title 14, Code of Federal
				Regulations (or any successor regulation).
								(4)Part 145 repair
				stationThe term part 145 repair station means a
				repair station that holds a certificate under part 145 of title 14, Code of
				Federal Regulations (or any successor regulation).
								(5)United States
				commercial aircraftThe term United States commercial
				aircraft means an aircraft registered in the United States and owned or
				leased by an air carrier to be used for air commerce.
								(b)Performance of
				maintenance work by certain individuals
								(1)In
				generalNot later than 3 years after the date of the enactment of
				this section, the Administrator of the Federal Aviation Administration shall
				issue regulations requiring that all covered maintenance work on aircraft used
				by part 121 air carriers to provide air transportation be performed by
				individuals described in paragraph (2).
								(2)Individuals
				describedAn individual described in this paragraph is—
									(A)an individual
				employed by the part 121 air carrier for which covered maintenance work is
				performed;
									(B)an individual
				employed by another part 121 air carrier;
									(C)an individual
				employed by a part 145 repair station; or
									(D)an individual
				employed by a person that provides contract maintenance workers to a part 145
				repair station or a part 121 air carrier, if the individual—
										(i)meets the
				requirements for individuals employed by the repair station or air carrier, as
				the case may be;
										(ii)works under the
				direct supervision and control of the repair station or air carrier, as the
				case may be; and
										(iii)carries out the
				covered maintenance work in accordance with the maintenance manual of the part
				121 air carrier for which the work is performed and, if applicable, the
				maintenance and quality control manuals of the part 145 repair station.
										(c)Certification
				of inspection of foreign repair stationsNot later than 2 years
				after the date of the enactment of this section, and annually thereafter, the
				Administrator shall certify to Congress that—
								(1)each certified
				foreign repair station that performs covered maintenance work on an aircraft or
				a component of an aircraft for a part 121 air carrier has been inspected not
				fewer than 2 times in the preceding calendar year by an aviation safety
				inspector of the Federal Aviation Administration; and
								(2)not fewer than 1
				of the inspections required by paragraph (1) for each certified foreign repair
				station was carried out at the repair station without any advance notice to the
				foreign repair station.
								(d)Drug and
				alcohol testing of foreign repair station personnelNot later
				than 1 year after the date of the enactment of this section, the Administrator
				shall modify the certification requirements under part 145 of title 14, Code of
				Federal Regulations, to include testing for the use of alcohol or a controlled
				substance in accordance with section 45102 of this title of any individual
				employed by a foreign repair station and performing a safety-sensitive function
				on a United States commercial aircraft for a foreign repair
				station.
							.
				(2)Clerical
			 amendmentThe table of section for chapter 447 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						
							44730. Oversight and inspection
				of repair stations and maintenance
				work.
						
						.
				(b)Temporary plan
			 for identification and oversight of certain repair facilities
				(1)In
			 generalThe Administrator shall develop a plan—
					(A)to require each
			 part 121 air carrier to identify and submit to the Administrator a complete
			 list of all maintenance providers (other than part 145 repair stations or part
			 121 air carriers) that perform covered maintenance work on United States
			 commercial aircraft used by the part 121 air carrier to provide air
			 transportation;
					(B)to verify each
			 list submitted by a part 121 air carrier under subparagraph (A) by against the
			 records of the air carrier, such as maintenance activity reports and general
			 vendor listings; and
					(C)to carry out
			 surveillance and oversight by field inspectors of the Federal Aviation
			 Administration of all maintenance providers identified in a list submitted
			 under subparagraph (A).
					(2)Report on
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Administrator shall submit to Congress a report that contains the
			 plan required by paragraph (1).
				(3)Implementation
			 of planBeginning not later than the date that is 1 year after
			 the date of the enactment of this Act and ending on the date on which
			 regulations issued under section 44730(b) of title 49, United States Code, as
			 added by subsection (a), are implemented, the Administrator shall carry out the
			 plan required by paragraph (1).
				(4)Annual report
			 on implementationNot later than 180 days after the commencement
			 of the plan under paragraph (3) and annually thereafter until the regulations
			 described in that paragraph are implemented, the Administrator shall submit to
			 Congress a report on the implementation of the plan required by paragraph
			 (1).
				4.Regulation of
			 foreign repair stations for security
			(a)In
			 generalSection 44924 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					(h)Compliance of
				foreign repair stations with security regulations
						(1)Prohibition on
				certification of foreign repair stations that do not comply with security
				regulationsThe Administrator may not certify or recertify a
				foreign repair station under part 145 of title 14, Code of Federal Regulations,
				unless the foreign repair station is in compliance with all applicable final
				security regulations prescribed under subsection (f).
						(2)Notification to
				air carriers of noncompliance by foreign repair stationsIf the
				Under Secretary is aware that a foreign repair station is not in compliance
				with a security regulation or that a security issue or vulnerability has been
				identified with respect to the foreign repair station in a security review or
				audit required under subsection (a) or any regulation prescribed under
				subsection (f), the Under Secretary shall provide notice to each air carrier
				that holds a certificate under part 121 of title 14, Code of Federal
				Regulations, of such noncompliance or security issue or
				vulnerability.
						.
			(b)Update of
			 foreign repair fee schedule
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Administrator shall revise the methodology for computation of
			 fees for certification services performed outside the United States under part
			 187 of title 14, Code of Federal Regulations, to cover fully the costs to the
			 Federal Aviation Administration of providing such certification services,
			 including—
					(A)the costs of all
			 related inspection services;
					(B)all travel
			 expenses, salaries, and employment benefits of inspectors who provide such
			 services; and
					(C)any increased
			 costs to the Administration resulting from requirements of this Act.
					(2)UpdatesThe
			 Administrator shall periodically revise the methodology described in paragraph
			 (1) to account for subsequent changes in the costs to the Administration of
			 providing certification services.
				5.Annual report by
			 Inspector GeneralNot later
			 than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Inspector General of the Department of Transportation shall
			 submit to Congress a report on the implementation of—
			(1)section 44730 of
			 title 49, United States Code, as added by section 3(a) of this Act;
			(2)the plan required
			 under section 3(b) of this Act;
			(3)subsection (h) of
			 section 44924 of title 49, United States Code, as added by section 4(a) of this
			 Act;
			(4)the revised
			 methodology required under section 4(b) of this Act; and
			(5)any regulations
			 issued or revised pursuant to this Act.
			
